                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


RICHARD M. ARNOLD,

                 Petitioner,

               v.                                                   Case No. 15-CV-1524

    REED RICHARDSON,

                 Respondent.


                                      DECISION AND ORDER


        Richard M. Arnold, a prisoner in state custody, seeks a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. (Docket # 1.) Arnold is serving a life sentence for repeated sexual assault

of a child. (Id.) Arnold claims actual innocence both as an exception to an untimely petition

and as a free-standing claim for relief. On August 16, 2016, I ruled that Arnold’s petition was

untimely and that he had not established his claim of actual innocence to overcome the time

bar and dismissed his petition. (Docket # 17.) On September 17, 2018, the U.S. Court of

Appeals for the Seventh Circuit vacated the decision and remanded with instructions to hold

an evidentiary hearing on Arnold’s claim of actual innocence. Arnold v. Dittmann, 901 F.3d

830 (7th Cir. 2018). (Docket # 32.) An evidentiary hearing was held on February 4 and May

13, 2019. (Docket # 42, 53.) Having considered the evidence presented at the evidentiary

hearing in light of the totality of the record, I conclude that Arnold has not met the actual




1
 On April 29, 2019, respondent Michael Dittmann was replaced by respondent Reed Richardson, currently the
warden of the facility where Arnold is incarcerated.



           Case 2:15-cv-01524-NJ Filed 08/07/20 Page 1 of 56 Document 61
innocence exception to overcome the time bar. Accordingly, his petition must be dismissed

as untimely and I need not address his free-standing claim of actual innocence.

                             PROCEDURAL BACKGROUND

       On July 17, 2008, a Winnebago County jury convicted Arnold of repeated sexual

assault of the same child—his son, M.A. (Judgment of Conviction, Docket #14-1.) He was

sentenced to life in prison without the possibility of parole as a persistent repeater. (Id.)

Arnold’s motion for post-conviction relief on the grounds of trial court error was denied, and

the Wisconsin Court of Appeals affirmed on October 26, 2011. State of Wisconsin v. Arnold,

Appeal No. 2010AP1532-CR (Oct. 26, 2011). (Docket # 14-2.) Arnold appealed to the

Wisconsin Supreme Court, which denied his petition on January 24, 2012. State of Wisconsin

v. Arnold, 339 Wis. 2d 735, 810 N.W.2d 221 (2012). (Docket # 14-4 at 1.)

       In September 2013, Arnold filed a post-conviction motion based on a November 2011

affidavit signed by M.A. stating that he had fabricated the allegations against Arnold. See State

of Wisconsin v. Arnold, Appeal No. 2013AP2538, ¶ 3 (Feb. 11, 2015). (Docket # 14-5.) The

circuit court denied the motion and the court of appeals upheld the denial and affirmed the

judgment. Id. The court of appeals reasoned that the affidavit did not constitute newly

discovered evidence as it was cumulative of other evidence presented at trial, including that

M.A. had told other people the assaults never happened and that M.A. was not credible. (Id.

¶¶ 7–8.) The Wisconsin Supreme Court denied Arnold’s petition for review on June 15, 2015.

State v. Arnold, 2015 WI 78, 865 N.W.2d 502. (Docket # 14-3 at 1.)

       On December 21, 2015, Arnold filed a petition for a writ of habeas corpus in this court.

(Docket # 1.) On August 16, 2016, I dismissed Arnold’s petition as untimely under AEDPA’s

one-year statute of limitations. (Docket # 17.) I found that under 28 U.S.C. § 2244(d)(1)(A),


                                               2

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 2 of 56 Document 61
the one-year clock commenced ninety days after the Wisconsin Supreme Court denied his

first petition for review—April 24, 2012—and ended on April 24, 2013. (Id. at 3 (citing Ray v.

Clements, 700 F.3d 993, 1003 (7th Cir. 2012).) I explained that pursuant to 28 U.S.C. §

2244(d)(2), a properly filed application for state post-conviction or other collateral review tolls

the limitation period, but Arnold did not file his post-conviction motion until September 16,

2013, months after the deadline for filing a petition for a writ of habeas corpus. (Id. at 3–4.) I

thus found his petition untimely. (Id. at 4.) I further found that the “actual innocence”

exception to the statute of limitations did not apply because Arnold could not show that no

reasonable juror would have convicted him. (Id. at 4–5.) I pointed out that the court of appeals

had found that the jury had convicted Arnold despite other evidence that the victim had

recanted and was otherwise not credible. (Id.)

       On appeal, the Seventh Circuit vacated the decision and remanded. Arnold, 901 F.3d

830. (Docket # 32.) The court held that an evidentiary hearing was required to determine

whether Arnold could meet the standard for allowing an actual innocence claim to proceed

to habeas review despite its untimeliness—the “innocence gateway”—under Schlup v. Delo,

513 U.S. 298 (1995). (Docket # 32 at 23–24.)

       The evidentiary hearing was held in two parts. On February 4, 2019, the court heard

the testimony of the victim, M.A—now an adult. (Docket # 42, 43.) On May 13, 2019, the

court heard the testimony of an expert witness retained by Arnold, Mark L. Goldstein.

(Docket # 52, 55.) Video deposition testimony of Karen B., M.A.’s former juvenile counselor,

was also submitted. The parties then submitted post-hearing briefs. (Docket # 58, 56, 59.) I

will begin by summarizing the proceedings in Arnold’s 2008 trial, and then the testimony

given at the evidentiary hearing.


                                                 3

          Case 2:15-cv-01524-NJ Filed 08/07/20 Page 3 of 56 Document 61
                                        JURY TRIAL

       Testimony of M.A. (July 15, 2008)

       M.A. was seventeen years old at the time he testified in the trial of his father, Arnold.

(Jury Trial Tr. 198, Docket # 31-2 at 8.)

       M.A. testified that in 2004 and 2005, when he was thirteen and fourteen years old, he

would often spend weekends at the home of his grandfather, Ronald Hiland, where his father

lived. (Jury Trial Tr. 198–202, Docket # 31-2 at 8–12.) M.A. stated that he would do fun

things with his father, including four-wheeling, fishing, snowmobiling, and playing video

games. (Id.) M.A. testified that during these visits, his father would masturbate M.A. and

make M.A. masturbate him in the bedroom where he and his father would play video games

or watch shows. (Jury Trial Tr. 202–05, Docket # 31-2 at 12–14.) M.A. explained that while

the masturbation was happening, “I was a little scared and I was mad because my dad was

doing this to me and I was hurt but that is what my mind was feeling but my body was feeling

that it felt good.” (Jury Trial Tr. 206, Docket # 31-2 at 16.) M.A. testified that he continued

to go into the bedroom with his father “[b]ecause I just wanted to do something with my dad

that we could do together.” (Jury Trial Tr. 208, Docket # 31-2 at 18.) M.A. stated that his

grandfather was always in the garages or outside on these occasions. (Jury Trial Tr. 208,

Docket # 31-2 at 18.) M.A. stated that this happened on multiple occasions, up to once or

twice in a weekend but not every weekend, between fifteen and twenty times in total. (Jury

Trial Tr. 207, 209–10; Docket # 31-2 at 17, 19–20.) M.A. acknowledged that he had earlier

told an interviewing police officer that it had happened thirty to sixty times. (Jury Trial Tr.

210, Docket # 31-2 at 20.) When asked whether he had noticed anything about his father’s

genitalia, M.A. indicated that he had not. (Jury Trial Tr. 222, Docket # 31-2 at 32.)


                                               4

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 4 of 56 Document 61
       M.A. testified that after the assaults, “I was feeling hurt that, you know, my own father

would do it to me and I was, you know, sad and I was scared. I just didn’t know what to do.”

(Jury Trial Tr. 206, Docket # 31-2 at 16.) M.A. testified that he did not tell his grandfather

what had happened because he did not know how to talk to his grandfather about it and he

did not want to see his dad get into trouble. (Jury Trial Tr. 206, 212; Docket # 31-2 at 16, 22.)

M.A. explained that he did not tell his mom because he never had a really close relationship

with her and did not have a lot of trust. (Jury Trial Tr. 212, Docket # 31-2 at 22.) He thought

that if he told her she would “fly off the handle and do something that would end up me losing

both of my parents.” (Id.)

       M.A. acknowledged he had initially had some confusion about whether the incidents

began occurring in April or May of 2004, but determined the correct month based on

Memorial Day occurring in May. (Jury Trial Tr. 216–17, 220–21; Docket # 31-2 at 26–27,

30–31.) M.A. testified that the masturbation stopped in August of 2005, right before he went

into eighth grade, for reasons he did not know. (Jury Trial Tr. 210–11, Docket # 31-2 at 20–

21.) He felt “relieved but the burden was still there like I still had a feeling it might happen

again and it just didn’t.” (Jury Trial Tr. 211, Docket # 31-2 at 21.)

       M.A. admitted to a troubled history: he had been adjudicated delinquent or found

guilty of a crime six times previously. (Jury Trial Tr. 198, Docket # 31-2 at 8.) M.A. said that

he first disclosed the abuse to a counselor a few months after it stopped, because he had known

his counselor for about a year and a half and felt he could trust her. (Jury Trial Tr. 212–13,

Docket # 31-2 at 22–23.) He explained that he had had a discussion with another boy who

“was in the same situation and we had the same counselor and he told her, and I felt that if

he can tell her and nothing would happen out of it, that I could.” (Id.) He stated that he was



                                               5

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 5 of 56 Document 61
motivated to make the disclosure because it was holding him back and keeping him from

getting close to other people. (Jury Trial Tr. 214, Docket # 31-2 at 24.) He explained that he

had waited so many months to disclose this information because he was afraid people would

think he was gay, and because he just didn’t feel comfortable enough. (Id.)

       M.A. stated that after he disclosed the abuse to his counselor, “I felt that a lot was

lifted off my shoulders and I felt that I could open up and tell my counselor more now that

we established real trust. I felt that I could progress more with my counseling.” (Jury Trial Tr.

214–15, Docket # 31-2 at 24–25.) He stated that he later shared the same information with a

law enforcement officer, but felt nervous and awkward talking to the male law enforcement

officer, in a way that was different than when he talked to his female counselor. (Jury Trial

Tr. 215–16, Docket # 31-2 at 25–26.)

       He testified that he never told anyone that the masturbation did not happen or that he

lied about it or made it up. (Jury Trial Tr. 217, Docket # 31-2 at 27.) He stated that he was

contacted by a defense investigator, but did not talk to that person because he did not feel

comfortable enough. (Jury Trial Tr. 217–18, Docket # 31-2 at 27.) He stated that he still loved

and cared about his father and he “just wanted to see him get the help he needs to live what

you want to call a normal life.” (Jury Trial Tr. 218–19, Docket # 31-2 at 28–29.) He stated

that he felt very nervous having to talk about this in court, explaining, “My body is just not

reacting to this, not in a good way . . . . [b]ecause I am saying things that bring up some pretty

bad memories.” (Jury Trial Tr. 222, Docket # 31-2 at 32.)

       Testimony of Lisa Masarik

       M.A.’s mother, Lisa Masarik, testified that M.A. did not tell her that Arnold had had

sexual contact with him, although she later found out. (Jury Trial Tr. 279, Docket # 31-2 at



                                                6

          Case 2:15-cv-01524-NJ Filed 08/07/20 Page 6 of 56 Document 61
89.) Masarik confirmed that M.A. would spend most weekends at Hiland’s house during the

relevant time. (Jury Trial Tr. 280, Docket # 31-2 at 90.) She stated that she would not have

let M.A. continue to go to Hiland’s if she knew Arnold was having sexual contact with M.A.,

and that M.A. would have known that. (Jury Trial Tr. 282, Docket # 31-2 at 238.) Masarik

testified that M.A. eventually talked to her about it and described masturbation, but would

not go into detail due to embarrassment. (Jury Trial Tr. 283, Docket # 31-2 at 93.) Masarik

stated she knew M.A. was embarrassed because he would not look her in the eye when she

asked him questions. (Jury Trial Tr. 283–84, Docket # 31-2 at 93–94.) Masarik described both

animosity and affection in her relationship with M.A., and explained that they currently

avoided each other. (Jury Trial Tr. 285, Docket # 31-2 at 95.) She stated that M.A. was

currently upset with and angry at his father. (Jury Trial Tr. 287, Docket # 31-2 at 97.) She

also stated that M.A. had told her in the past that he had been upset when his father had left

him at Hiland’s to go off and do other things. (Jury Trial Tr. 293–94, Docket # 31-2 at 103–

04.)

       Testimony of Detective Tom Mukarat

       Detective Tom Mukarat testified that their department had received a phone call from

a social worker informing them that there was a possible sexual assault in their county. (Jury

Trial Tr. 307, Docket # 31-2 at 117.) He explained that M.A. told him he had been sexually

assaulted by his father at his grandfather’s house. (Jury Trial Tr. 309, Docket # 31-2 at 119.)

He indicated that M.A. originally said the assaults started in April 2004 but later said

Memorial Day weekend 2004, which would have been in May. (Jury Trial Tr. 313–14, Docket

# 31-2 at 123–24.) Mukarat said children do not usually remember specific dates. (Id.)




                                              7

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 7 of 56 Document 61
       Mukarat testified that he asked M.A. if he knew how many times the assaults had

occurred, but M.A. could not remember; Mukarat then calculated that with sixty-four

weekends in the relevant period and visits with M.A.’s father occurring most but not all

weekends, it might have been between thirty-two and sixty-four times. (Jury Trial Tr. 375–

76, Docket # 31-2 at 185–86.) M.A. had confirmed that that was an acceptable range, but he

did not know the specific number. (Jury Trial Tr. 376–77, Docket # 31-2 at 186–87.) Mukarat

stated that M.A. later told him that he didn’t tell anyone because he enjoyed spending time

with his father, and that M.A wanted his father to get some help. (Jury Trial Tr. 380–81,

Docket # 31-2 at 190–91.) He stated that M.A. did not seem angry during the interview. (Jury

Trial Tr. 382, Docket # 31-2 at 192.) Mukarat confirmed that in his experience it was common

for victims to remember more details after the initial interview, especially children. (Jury Trial

Tr. 383, Docket # 31-2 at 193.) During Mukarat’s second interview with M.A., M.A. told

him he had disclosed to his counselor, but not to his mother, because he thought his mother

would be upset with Arnold. (Jury Trial Tr. 391–92.)

       Mukarat also stated that he spoke with Arnold about the accusations and Arnold did

not appear angry; he just denied any involvement. (Jury Trial Tr. 386–87, Docket # 31-2 at

197.) Mukarat testified that Arnold told him he had never been alone with M.A. at the

residence. (Id.) He mentioned that Hiland, his mother Vivian Arnold, and his girlfriend Misty

Frank could verify the information. (Jury Trial Tr. 388, Docket # 31-2 at 198.)

       Testimony of Beth Huebner

       The jury heard the testimony of Dr. Beth Huebner, a clinical psychologist specializing

in forensic psychology with expertise in working with abused children, including adolescents.

(Jury Trial Tr. 317–71, Docket # 31-2 at 127–81.) Huebner had never met M.A. or spoken to



                                                8

          Case 2:15-cv-01524-NJ Filed 08/07/20 Page 8 of 56 Document 61
anyone else in his family, and was not offering a formal evaluation or opinion; she was only

sharing what the research showed about the behaviors of victims of sexual assault. (Jury Trial

Tr. 354–55, Docket # 31-2 at 164–65.)

       Huebner stated that a thirteen-, fourteen-, or fifteen-year-old male is generally very

sexually aware and acutely sexually focused. (Jury Trial Tr. 337, Docket # 31-2 at 147.)

Huebner testified that a teenager might have a certain physical reaction to sexual abuse that

differs from their mental reaction, explaining that even when a person is being sexually

abused, their body can respond to it, especially if the perpetrator is good at “grooming,” i.e.

getting the adolescent entrenched in their relationship. (Jury Trial Tr. 337–38, Docket # 31-2

at 147–48.) Huebner stated that some adolescents may continue to have a relationship with

the alleged perpetrator for a considerable period of time until the disclosure ends that

relationship. (Jury Trial Tr. 336, 343; Docket # 31-2 at 146, 153.)

       Huebner testified that—in contrast to young children, who might disclose sexual abuse

unintentionally—teenagers tend to make what are called “purposeful disclosures” to a peer,

parent, or trusted figure, “someone that they feel they can talk to.” (Jury Trial Tr. 327, Docket

# 31-2 at 137.) She explained that adolescents will weigh the consequences of disclosing or

not disclosing. (Jury Trial Tr. 328, Docket # 31-2 at 138.) Huebner indicated that studies show

that male teenagers are more reluctant to disclose than females, because boys tend not to talk

as much about feelings and they are also afraid of being ridiculed or considered gay. (Jury

Trial Tr. 329, Docket # 31-2 at 139.) Huebner indicated that another reason an adolescent

might find it difficult to disclose is the adolescent’s awareness of the possible implications for

the family: “Is it going to tear the family apart, is it going to have them have less access to

other important people in their lives[?]” (Id.) Huebner also stated that victims of both genders



                                                9

          Case 2:15-cv-01524-NJ Filed 08/07/20 Page 9 of 56 Document 61
sometimes feel responsible for the abuse and will not disclose due to feelings of guilt or shame.

(Jury Trial Tr. 329–30, Docket # 31-2 at 139–40.) Additionally, Huebner testified that a

person may still love or have a strong attachment to the perpetrator, and an older child would

be concerned about losing that relationship: “They want the relationship; they don’t want the

sexual aspect of the relationship so it becomes complicated particularly if it is a very close

family member such as a father or grandfather or very close uncle.” (Jury Trial Tr. 330–31,

Docket # 31-2 at 140–41.)

       Huebner testified that a teenage male might disclose sexual assault if he finds someone

he feels comfortable disclosing it to or if he has been doing a lot of thinking about it and then

an opportunity to disclose presents itself. (Jury Trial Tr. 329, Docket # 31-2 at 139.) Huebner

explained that “oftentimes whether it is through therapy or having confidential talks with

their peers or whatever, but suddenly finding somebody who feels safe to them they may

choose to disclose.” (Jury Trial Tr. 333–34, Docket # 31-2 at 143–44.) She stated that it could

be a peer, a therapist, a school counselor, or a favorite aunt. (Jury Trial Tr. 334, Docket # 31-

2 at 144.) Huebner stated that in the research and her own experience, where the alleged abuse

is within the family, adolescents tend to disclose first to someone outside the family. (Jury

Trial Tr. 334–35, Docket # 31-2 at 144–45.) She explained that disclosing to a family member

may put that person in a position of choosing to believe one family member over another, and

that talking about sexual issues can feel more comfortable with someone who is not a parent.

(Jury Trial Tr. 335, Docket # 31-2 at 145.) Huebner summarized the process of disclosure for

a teenager as thinking about it, finding a safe person, and disclosing to a safe person. (Jury

Trial Tr. 335–36, Docket # 31-2 at 145–46.) Huebner confirmed that a child generally




                                               10

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 10 of 56 Document 61
discloses to someone outside law enforcement before they disclose to law enforcement. (Jury

Trial Tr. 361, Docket # 31-2 at 171.)

       Huebner stated that depending on the circumstances, an individual might disclose

within a few months or with a several-year delay, or not at all. (Jury Trial Tr. 331–32, Docket

# 31-2 at 141–42.) Huebner indicated that some studies tentatively show that if the abuser is

a family member, the disclosure process is more difficult and there tends to be a greater delay.

(Jury Trial Tr. 330–31, Docket # 31-2 at 140–41.)

       Huebner explained further that for the majority of teenagers, the disclosure of sexual

abuse is not an event but a process, “meaning that somebody may tentatively talk about

having been sexually abused but they may not give all of the details at that point either because

they have been trying to forget them or because they are too embarrassed to give the details

or they just kind of want to get started in terms of the disclosure process.” (Jury Trial Tr. 338–

39, Docket # 31-2 at 148–49.) She explained that when abuse spans a long period of time, it

is very difficult for a victim to remember the exact number of times the abuse happened or the

specific details; “one tends to be more focused on the fact that the alleged abuse did occur.”

(Jury Trial Tr. 339, Docket # 31-2 at 339.) She stated that in most cases it is only over a period

of time that they able to give a very clear picture of the abuse. (Jury Trial Tr. 340, Docket #

31-2 at 340.) She also clarified that the more opportunity a person has to talk about their

sexual abuse, the more specific they may be and the clearer their recollection may become,

such that some details might be inconsistent over time. (Jury Trial Tr. 346–47, 365; Docket #

31-2 at 157, 175.) For example, Huebner explained that a person who is asked how many

times the abuse happened may not have thought about the number of times when first asked,

so later estimates will be different than initial ones as the person has time to try to work



                                               11

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 11 of 56 Document 61
through the numbers, for example by calculating how many times it happened per week. (Jury

Trial Tr. 364, Docket # 31-2 at 174.) Huebner testified that inconsistent or incomplete

information does not indicate that the person is being untruthful:

       [A]s people have more time to think about particular details, they may
       remember something. I think it is important to remember that one of the things
       that happens with sexual abuse is that people try to compartmentalize it, they
       try to forget about it, they try to put it over here so it is not there on a daily
       basis, and you almost have to do that in order to function at any particular level
       so because you [have] learned to compartmentalize that particular behavior,
       there is kind of a reluctance to bring it out but the more you have to think about
       it, the more it seems that the details from that compartmentalization come
       clearer to you.

(Jury Trial Tr. 366–67, Docket # 31-2 at 176–77.)

       Huebner testified that only a small minority of people who have truly been the victims

of abuse would recant their allegations. (Jury Trial Tr. 348, Docket # 31-2 at 158.) Such a

recantation would likely be due to “pressure from someone or an awareness of the

consequences of having disclosed.” (Jury Trial Tr. 347, 360; Docket # 31-2 at 157, 170.)

Huebner described cases from research and her own experience where a family has tried to

pressure a child to recant allegations of sexual abuse. (Id.) She explained,

       There [are] a lot of vested interests in not having that be true, and what we often
       find in the percentage of people who, children or adolescents who did recant,
       it generally is in response to some very strong statements from people about the
       damage that they are doing to a person, the damage that they are doing to the
       family, from friends who are saying, you’re weird if you go ahead with this, et
       cetera. So there is a certain percentage of people who will recant but reaffirm.
       A small percentage but there are some.

(Jury Trial Tr. 340–41, Docket # 31-2 at 150–51.)

       Testimony of Randi Shaw

       Randi Shaw testified that she was Arnold’s ex-wife but maintained a good relationship

with Arnold after their 2003 divorce, spending time with him in 2004 and 2005 at both her



                                               12

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 12 of 56 Document 61
residence and Hiland’s. (Jury Trial Tr. 441–42, 47; Docket # 31-3 at 18–19, 24.) Shaw never

saw M.A. at Hiland’s house during that time period because she was there on weekdays and

M.A. visited on weekends. (Jury Trial Tr. 443, Docket # 31-3 at 20.) Shaw testified that

Arnold had piercings on his genitalia and a tattoo on his hip, and he would only take the

piercings off to change them. (Jury Trial Tr. 444–45, Docket # 31-3 at 21–22.) She indicated

that a person would feel the piercings if they touched Arnold’s genitalia. (Jury Trial Tr. 445,

Docket # 31-3 at 22.) Shaw confirmed that a photograph depicted Arnold’s pierced genitalia

as it looked around June 2004. (Jury Trial Tr. 452–56, Docket # 31-3 at 29–33.)

       Testimony of Rodney Allen Gruse, Jr.

       Rodney Gruse, Randi Shaw’s son, testified that he would go to Hiland’s home once

or twice a week in the relevant time period to participate in outdoor activities. (Jury Trial Tr.

457–58, Docket # 31-3 at 34–35.) He testified that he saw M.A. there frequently, and never

found Arnold and M.A. alone and never saw M.A. act in a way that made him suspect

anything inappropriate might be occurring. (Jury Trial Tr. 460–62, Docket # 31-3 at 37–39.)

Gruse admitted he never stayed overnight. (Jury Trial Tr. 465, Docket # 31-3 at 42.)

       Testimony of Stephanie Winter

       Arnold’s friend Stephanie Winter indicated that she spent time with Arnold at the

Hiland residence between May 2004 and August 2005 and saw M.A. there, along with a

number of other people. (Jury Trial Tr. 471–72, Docket # 31-3 at 48–49.) Winter stated that

she never came across Arnold alone with M.A. (Jury Trial Day 3 at 477, Docket # 31-3 at

54.) She confirmed that M.A. and Arnold seemed to get along and she saw nothing unusual

or inappropriate about their relationship. (Jury Trial Tr. 473, Docket # 31-3 at 50.) Winter

indicated that the adults would usually go out Thursday, Friday, and Saturday nights between


                                               13

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 13 of 56 Document 61
8:00 and 9:00 p.m. and stay until bar close at 2:15 or 2:30 a.m., after which they would go

back to Hiland’s, where she would sleep in a tent in the backyard with Arnold, who never got

up to go inside the residence for any length of time. (Jury Trial Tr. 475–76, 484–85; Docket

# 31-3 at 52–53, 61–62.) She indicated that she stayed in the tent with Arnold even in the

winter. (Jury Trial Tr. 480, Docket # 31-3 at 57.) Winter confirmed that she had intimate

relations with Arnold during the relevant time period, but that “Misty” was Arnold’s

girlfriend at the time and that Misty would spend nights at the Hiland residence sometimes.

(Jury Trial Tr. 481, 489; Docket # 31-3 at 58, 66.) Winter confirmed that she had seen

Arnold’s pierced genitalia and tattooed hip during the relevant time period and identified

photographs as pictures of Arnold’s genitalia. (Jury Trial Day 3 at 478–79, Docket # 31-3 at

55–56.)

       Testimony of Phillip Lawrence Augsburger

       Phillip Augsburger testified that he had been Arnold’s friend for about four and a half

years and had gone to Hiland’s residence to hunt, fish, cut firewood, and work on vehicles.

(Jury Trial Tr. 497–98, Docket # 31-3 at 74–75.) He stated that he would see M.A. there once

in a while, but never saw Arnold off alone with M.A. or any inappropriate contact between

them. (Jury Trial Tr. 498–99, Docket # 31-3 at 75–76.) Augsburger recalled that Arnold

stayed in the tent with his girlfriend, Winter. (Jury Trial Tr. 499–500, Docket # 31-3 at 77.)

Augsburger stated that he and Arnold were best friends and the only time they were not

together was when they were sleeping. (Jury Trial Tr. 503, Docket # 31-3 at 80.) Augsburger

later acknowledged that he never stayed overnight at Hiland’s and there were, in fact, times

they were not together. (Jury Trial Tr. 511–13, Docket # 31-3 at 88–90.)




                                             14

          Case 2:15-cv-01524-NJ Filed 08/07/20 Page 14 of 56 Document 61
       Augsburger testified that after M.A.’s accusations against Arnold, he asked M.A.,

“[D]id this really happen between you and your father[?]” and M.A. answered, “No, it did

not.” (Jury Trial Tr. 505, Docket # 31-3 at 82.) Augsburger stated that he then asked M.A.

why he said it had happened, and M.A. said he was mad at his father. (Jury Trial Tr. 506,

Docket # 31-3 at 83.) Augsburger testified that M.A. told him he had tried to tell his mother

and a social worker that it did not happen but “they won’t listen to me. They think I’m lying.”

(Id.) Augsburger told M.A. he would pick him up and take him to someone who would believe

him in town, but in fact, Augsburger never brought it up again with M.A. (Jury Trial Tr. 506–

08, Docket # 31-3 at 83–85.) Augsburger said he tried to contact M.A. by text message and

phone calls but M.A. never returned them. (Jury Trial Tr. 515, Docket # 31-3 at 92.) He never

reported M.A.’s recantation to the police, the prosecutor’s office, or M.A.’s mother, and

explained that he did not know whom to contact. (Jury Trial Tr. 516, Docket # 31-3 at 93.)

       Augsburger admitted that he had been convicted of a crime four times. Augsburger

also admitted that he did not remember dates well and the things he testified to could have

happened before or after 2004 or 2005. (Jury Trial Tr. 512, Docket # 31-3 at 89.) Augsburger

also confirmed that he had told an investigator that he would not want to see anything happen

to Arnold. (Jury Trial Tr. 518, Docket # 31-3 at 95.)

       Testimony of Lila Mae Behm

       Behm, Arnold’s aunt and M.A.’s great-aunt, testified that in the summer of 2006 she

was sitting outside her house with M.A. and his grandmother, Vivian Arnold (Behm’s sister).

She testified that M.A. said that “nothing happened,” which she understood to mean that

nothing had happened with his dad. (Jury Trial Tr. 523, Docket # 31-3 at 101.) Behm

explained that Vivian asked M.A. if he had called the defense investigator, and M.A. said he



                                              15

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 15 of 56 Document 61
was trying to call but never got an answer. (Jury Trial Tr. 521–22, Docket # 31-3 at 98–99.)

Behm testified that she asked M.A. if he would go see the investigator if she went with him,

and M.A. said yes. (Jury Trial Tr. 523, Docket # 31-3 at 100.) Behm stated that she made the

appointment, but M.A. called to tell her he could not make it because he had a doctor’s

appointment. (Id.) She indicated that she knew M.A. had been reluctant to contact the defense

investigator and never went to the appointments family members set up because he always

had something else to do. (Jury Trial Tr. 528, Docket # 31-3 at 105.) Behm never made any

attempts to contact the police or anyone else to ask if someone could come talk to M.A, and

only disclosed to anyone that M.A. had made the alleged statement within the month before

trial. (Jury Trial Tr. 528, 531, 536, Docket # 31-3 at 105, 108, 113.) Behm indicated that she

did not know of anyone to contact other than the defense investigator, and she felt it needed

to be M.A. who told him. (Jury Trial Tr. 531, Docket # 31-3 at 108.)

       Behm explained that she had helped Vivian raise Arnold when he was little and that

Vivian had lived with Behm for about two years and still lived with her at the time of the trial.

(Jury Trial Tr. 525–26, Docket # 31-3 at 102–03.) Behm denied that anyone in the family

treated M.A. differently after he made these allegations and that she did not see that anyone

was upset with M.A. about the allegations. (Jury Trial Tr. 532, Docket # 31-3 at 109.)

       Testimony of Ronald Hiland

       Hiland testified that he was M.A.’s grandfather and saw M.A. two or three times a

month. (Jury Trial Tr. 546–47, Docket # 31-3 at 123–24.) He testified that when Arnold lived

with him, M.A. would visit on weekends. (Jury Trial Tr. 547–48, Docket # 31-3 at 124–25.)

Hiland confirmed that Arnold had a bedroom at his house, and explained that Hiland slept

on the living room couch and M.A. slept in a chair next to Hiland. (Jury Trial Tr. 549, Docket



                                               16

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 16 of 56 Document 61
# 31-3 at 126.) Hiland stated that there were video games in the living room. (Jury Trial Tr.

550, Docket # 31-3 at 127.) Hiland denied that M.A. ever came to him and said anything bad

was happening to him. (Jury Trial Tr. 551, Docket # 31-3 at 128.) Hiland remembered that

Arnold had a tent set up in the backyard, but could not recall for sure if Arnold routinely

stayed out in the tent. (Jury Trial Tr. 551, 558; Docket # 31-3 at 128, 135.) Hiland admitted

that he did not remember the time frame or the years when Arnold lived with him, stating, “I

can’t keep track of dates.” (Jury Trial Tr. 552–53, Docket # 31-3 at 129–30.) At one time the

weekends were M.A. and Arnold’s time together; however, “there were so many dates and

so many things screwed up, I can’t remember.” (Jury Trial Tr. 557–58, 460, Docket # 31-3 at

134–35, 137.)

       Hiland agreed that there were times when Arnold was living with him that each of

them would do their “own thing.” (Jury Trial Tr. 553, Docket # 31-3 at 130.) He indicated

that he liked to make his own gun barrels and work on cars in the shop during the day. (Id.)

He confirmed that sometimes Arnold and M.A. would spend time together inside the house,

including playing video games and watching TV. (Jury Trial Tr. 555–56, Docket # 31-3 at

132–33.) Hiland indicated that there might have been times when M.A. and Arnold were

alone together in the house, and agreed that he [Hiland] spent a lot of time working out in the

garage for an hour or longer. (Jury Trial Tr. 556–57, 562; Docket # 31-3 at 133–34, 139.)

       Testimony of Richard Arnold

       Arnold testified that he lived with his stepfather, Hiland, in or around May 2004. (Jury

Trial Tr. 564–65, Docket # 31-3 at 141–42.) He testified that he had a bedroom at the

residence but was an “outdoors person” and did not spend much time there. (Jury Trial Tr.

565, Docket # 31-3 at 142.) He explained that M.A. would come to Hiland’s house every



                                              17

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 17 of 56 Document 61
other weekend and Hiland would always be at the residence if M.A. was there. (Id.) He stated

that M.A.’s mother did not allow M.A. to spend time away from the residence with Arnold

if Arnold was with his girlfriend, and that he never took M.A. with him if he left the residence

at the time he was dating Misty. (Jury Trial Tr. 566, Docket # 31-3 at 143.) He indicated that

there were times in the relevant time period when he would leave M.A. at the residence to go

to work, fishing, or hunting, etc. (Id.) Arnold testified that it was common for his friends to

come over during the week and on weekends. (Jury Trial Tr. 570–71, Docket # 31-3 at 147–

48.) He stated that they worked on a lot of vehicles and went four-wheeling, fishing, hunting,

etc., but M.A. only seldomly participated in these activities. (Jury Trial Tr. 571, Docket # 31-

3 at 148.) He stated that he enjoyed it when his son participated and loved his son very much.

(Id.) However, he stated that most of the weekends M.A. was there he wouldn’t be with M.A.

because he was working, hunting, fishing, and doing things with his friends. (Jury Trial Tr.

579–80, Docket # 31-3 at 157.) He confirmed that he knows M.A. loves him and wants to

spend time with him. (Id.)

       Arnold indicated that there were times when M.A. would become upset with him

because he could not afford to buy him videos or video games and M.A. asked him why he

couldn’t buy him anything but grandpa could. (Jury Trial Tr. 577, Docket # 31-3 at 154.)

Arnold stated that this was prior to the May 2004–August 2005 timeframe of the alleged

assaults. (Jury Trial Tr. 591–92, Docket # 31-3 at 168–69.)

       Arnold testified that during the relevant time he was working through a temp service

and for a tree service owned by Augsburger. (Jury Trial Tr. 566–67, Docket # 31-3 at 143–

44.) He worked weekdays and sometimes on weekends. (Id.) Arnold indicated that even when

he worked for the temp service he usually worked with Augsburger because Augsburger did


                                              18

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 18 of 56 Document 61
not have a driver’s license at the time, and they would be gone most of the day. (Jury Trial

Tr. 567, Docket # 31-3 at 144.) Arnold indicated that he would go out socially with friends

every Thursday, Friday, and Saturday evening and would stay until the bar closed. (Jury Trial

Tr. 567–68, Docket # 31-3 at 144–45.)

       Arnold stated that Winter would spend the night in his tent in the backyard, which

had a TV, heater, radio, a blanket, a pillow, and clothes. (Id.) He confirmed that at some point

it snowed while he was out in the tent. (Jury Trial Tr. 569, Docket # 31-3 at 146.) Arnold

admitted that he did not stay out in the tent all winter, and that there would have been times

in the relevant period when he would have slept in his room in the house. (Jury Trial Tr. 593,

Docket # 31-3 at 170.) He stated that during this time frame he was separated from Misty,

who was staying with someone else. (Id.)

       Arnold denied calling M.A. into the bedroom and testified that he never had any

sexual contact with his son. (Jury Trial Tr. 571–72, 578–79; Docket # 31-3 at 148–49.) He

stated that he did not like M.A. to be in his room; he admitted that he had a television in his

room but testified that he never sat in his room alone with M.A. to watch television. (Jury

Trial Tr. 575, Docket # 31-3 at 152.) He stated that there were no video games in his room;

they were in the living room. (Jury Trial Tr. 576, Docket # 31-3 at 153.) Arnold testified that

if M.A. wasn’t playing video games he would tag along with Arnold and Hiland to do things

like make gun barrels and work on vehicles. (Jury Trial Tr. 577–78, Docket # 31-3 at 154–

55.) He testified that there was no occasion from May 2004 to August 2005 for him to be in

Hiland’s house alone with M.A. (Jury Trial Tr. 581, Docket # 31-3 at 158.) Arnold indicated

that his son always slept in the living room on a chair, with Hiland on the couch nearby. (Jury

Trial Tr. 578, Docket # 31-3 at 155.) Arnold testified that if Hiland would go into town, he



                                              19

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 19 of 56 Document 61
would go with him, and M.A. would go if he was there. (Id.) Arnold continued to live at

Hiland’s residence beyond August of 2005. (Jury Trial Tr. 597, Docket # 31-3 at 174.) Arnold

stated that Hiland was rarely in the garage alone. (Id.)

       Arnold stated that his son’s accusations hurt him a lot. (Jury Trial Tr. 572, Docket #

31-3 at 149.) He testified that he was shocked by the allegations and told the detective several

times that he did not do it. (Jury Trial Tr. 573, Docket # 31-3 at 150.) He admitted that he

became upset with the detective and swore at him, explaining that “he kept telling me that I

wasn’t telling him the truth. He kept trying to get me to say something that I wasn’t going to

tell him. I didn’t do anything.” (Jury Trial Tr. 574, Docket # 31-3 at 151.)

       Arnold confirmed that he had watched his son testify and had seen him show very

little emotion. (Jury Trial Tr. 594, Docket # 31-3 at 171.) He stated that there have been times

in his son’s life when he has seen him exhibit emotion, and they were not anything like what

he saw in court. (Jury Trial Tr. 598, Docket # 31-3 at 175.) Arnold admitted that it had been

approximately two years since he had talked to his son, but stated that he knew his son well

enough to know exactly what M.A. was feeling while testifying. (Jury Trial Tr. 599–600,

Docket # 31-3 at 176–77.) As for his own emotions, Arnold testified that there were times

during the trial when he turned his head away from the jury because he had tears in his eyes.

(Jury Trial Tr. 597–98, Docket # 31-3 at 174–75.) Arnold indicated that he had an emotional

reaction watching his son testify, but had held it back. (Jury Trial Tr. 594–95, Docket # 31-3

at 171–72.) He indicated that he himself was having an emotional reaction on the stand

because it was more emotional for him to talk about it than to listen to his son talk about it.

(Jury Trial Tr. 595, Docket # 31-3 at 172.) Arnold stated that it was more emotional for him

than for his son. (Jury Trial Tr. 600, Docket # 31-3 at 177.)



                                              20

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 20 of 56 Document 61
       Arnold admitted that he had been convicted of a crime five times. (Jury Trial Tr. 579,

Docket # 31-3 at 156.) Arnold had been incarcerated for part of the relevant period, from July

7, 2004 to October 29, 2004. (Jury Trial Tr. 568, Docket # 31-3 at 145.) Arnold confirmed

that he had genital piercings throughout the relevant time period and it was his habit to keep

them in. (Jury Trial Tr. 570, Docket # 31-3 at 147.)

               EVIDENCE FROM FEDERAL HABEAS PROCEEDINGS

       The Affidavit

       In his November 3, 2011 affidavit, M.A. states that the charges against his father are

false and they did not have sexual contact. He felt pressured into accusing his father; if he did

not, he would not have completed his counseling and gotten out of treatment. Additionally,

his father’s probation officer pushed him because his father had given him condoms and the

probation officer put him in jail for that and said Arnold was not a good father. M.A. states,

“I just want everyone to know that this was all a big mistake and it was not true. I made the

mistake of lying about this and it cost all of us a lot. I hope you can help get my dad out of

prison so he can come home where he belongs. He has been locked up long enough for

something that he didn’t do.” (Evidentiary Hearing (Feb. 4, 2019) Ex. 1).

       Evidentiary Hearing

              Testimony of M.A.

       M.A., who was twenty-eight years old at the time of the evidentiary hearing in 2019

(Evidentiary Hearing (Feb. 4, 2019) Tr. at 5, Docket # 43), testified that his counselor had

pressured him into fabricating the allegations of sexual assault, and that his recantation

affidavit of 2011 was true.




                                               21

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 21 of 56 Document 61
          M.A. explained that he was on juvenile supervision from 2006 until 2007 or 2008,

which involved a mandatory counseling program called Kids In Treatment (“KIT”) for

juveniles deemed to have committed a sexual offense. (Id. at 12–13, 51.) He recalled that he

worked with a social worker and also with a therapist named Karen. (Id. at 13.) M.A. stated

that he met with Karen once or twice weekly to address his aggression issues as well as the

sexual offense he had allegedly committed. (Id. at 14.) M.A. explained that Karen had “power

to pretty much do whatever she wanted with [his] life.” (Id. at 63.) He stated that she had

caused him to be placed in custody “a lot” before he made the allegations against his father.

(Id.) M.A. stated that Karen would call his social worker while he was sitting in her office,

and he was then put on “holds” from 72 hours to 180 days. (Id. at 15, 60, 63.) M.A. testified

that Karen had caused him to be taken into custody for “anything from I didn’t do an

assignment she asked me to do to I was five minutes late to a session.” (Id. at 70.) M.A. gave

an example of an occasion on which he admitted to Karen that he had gone to a house party

and within twenty minutes his social worker had shown up and taken him into custody. (Id.

at 71.)

          M.A. confirmed that he was having problems on his juvenile supervision before he

made the allegations about his father, including a “very big problem with fighting.” (Id. at 61–

64.) He also sometimes stayed at his girlfriend’s house in violation of his probation. (Id. at

42–43.) He admitted to “normal” teenage behavior such as having a drink at a party. (Id. at

62.) He stated that several times he tried to be comfortable telling his counselor these things,

which were violations of his probation, but he ended up in jail. (Id.) M.A. testified that it was

hard to keep track of how many times he was incarcerated but that it could be described as

“very” routine. (Id. at 63–64.) When asked if there was ever a time that Karen put him in


                                               22

           Case 2:15-cv-01524-NJ Filed 08/07/20 Page 22 of 56 Document 61
custody for just saying something, as opposed to an action he had done, M.A. stated that in

his opinion, it was pretty much every time. (Id. at 71.) M.A. stated that there was a point

where he had told Karen he no longer wanted to be in that program and he was incarcerated

two days later without any charges brought against him or reason given, though he couldn’t

say it was directly related. (Id. at 71–72.)

       M.A. testified that he disclosed the sexual assault by his father to Karen during the

course of his work with her. (Id. at 13, 15.) M.A. could not recall how many times he met

with Karen before this, but it was not the first time he met with her. (Id. at 14–15.) M.A.

testified that Karen planted the idea or pushed him to say that his father sexually assaulted

him. (Id. at 30, 43.) M.A. explained that he had been in a group session with Karen discussing

sexual assault, and part of the assigned coursework was to write a story. (Id. at 43–44, 64–65.)

M.A. could not remember why they were asked to write a story or exactly what the

requirements for the story were, only that it was one of the steps of the program. (Id.) M.A.

stated that he wrote a very detailed, vivid story about a sexual assault of a child by a parent.

(Id.) M.A. testified that he came up with the story “completely out of the blue”; “[i]t all just

kind of poured right out of my head.” (Id. at 24–25.) M.A. denied that the story he wrote

named his father or himself or anyone else discussed in the hearing, or that it was about

himself, stating that it was all fictional. (Id. at 64.) M.A. explained that he was very sexually

active as a teenager and had a lot of experience with people in different types of sexual activity

from the age of about eleven onward. (Id. at 25.) M.A. explained that part of the reason he

was on supervision was for a sex offense. (Id.)

       M.A. stated that he was with Karen when she read the story. (Id. at 65.) M.A. testified

that Karen took his story as though it had actually happened, and she pulled it into one of


                                               23

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 23 of 56 Document 61
their individual sessions and “pushed it into my head that it actually happened.” (Id. at 44–

45.) He stated that Karen “made my story seem like something sexually had happened to

me,” when in reality he could just write a good story. (Id. at 14.) M.A. explained that Karen

started asking questions, “Just normal basic questions at first, and then she pushed it onto did

something like this happen? This is very thorough and vivid and realistic.” (Id. at 65–66.) He

explained that the counselor had brought it up several times, and then they moved on, and

then in one private session with his counselor she returned to the story and “she just dove

head on into it right away” and was very “adamant”; she “just slam[med] head on with, you

know, I know this happened to you, nobody writes something like this. In all my years I’ve

seen something like this, thorough and vivid.” (Id. at 66–67.) M.A. stated that he fought with

the counselor for approximately the first half hour of the session about it. (Id.) M.A. testified

that “she just pushed it towards him so much that I wanted her to just shut up and leave me

alone, so I gave her what she wanted to hear basically.” (Id. at 15.) M.A. stated that Karen

kept “hinting towards it throughout the session,” and then she cancelled her next appointment

to continue talking with him, “[a]nd the more she hinted and the way she was wording things,

that it kind of manipulated my brain into saying exactly what she wanted to hear so she would

get off my back basically.” (Id. at 30–31, 45.)

       M.A. confirmed that he discussed his father assaulting him over several sessions with

Karen. (Id. at 65–66, 72.) He explained that he did not remember each session individually;

“[i]t was more she just wanted to get as many details out of me as she possibly could.” (Id.)

M.A. explained that Karen asked him different scenarios about the nature of the sexual

assault, “[W]as it this that happened, was it this that happened, was it this that happened?

And I just picked one, and so she would – I wanted her to basically shut up and leave me


                                                  24

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 24 of 56 Document 61
alone.” (Id. at 47.) M.A. stated that Karen had been pushing toward his father having done

something to him, and “finally she just pushed it to where I said, yeah, so she’d get off my

back.” (Id. at 13.) M.A. stated that he did not remember very much of the content of the

discussion he had with Karen about the sexual assault. (Id. at 45.) M.A. testified that he went

into detail with Karen about how, where, and how often/how many times the sexual assaults

by his father happened. (Id. at 46.) He did not remember telling his counselor any number of

times the assaults happened to him or how he came up with the number; “it was just [a] spit

it out kind of thing.” (Id. at 68.)

       M.A. testified that he fabricated the allegations out of fear that Karen would cause

revocation of his juvenile supervision. M.A. stated that, at the time he made the allegations

against his father, he was “at that point where if I got in any more trouble with [Karen], I was

facing revocation by a judge . . . and then I would have to sit all the previous time that I was

already on plus what I had remaining.” (Id. at 60–61.) M.A. explained, “My biggest fear is

she was going to make my life hell to the point where I was going to end up being revoked.”

(Id. at 61.) M.A. added, “[A]ny little thing that I didn’t do that was supposed to be done, I felt

because she already pushed so much off of, you know, that I did wrong to my social worker

to the point where it got to where I couldn’t feel comfortable to talk to her about anything

after that to where I was afraid she was going to turn it around, and I was going to end up in

jail.” (Id.) M.A. explained that revocation would have meant five years of incarceration,

partially in a juvenile correctional facility and then an adult facility. (Id. at 15–16.) M.A.

testified that he had not wanted to go to prison and had wanted to finish his juvenile

supervision. (Id. at 16.) When asked what he thought would have happened if he had come

forward and said nothing like that ever happened to him, M.A. stated, “While I was on paper,


                                               25

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 25 of 56 Document 61
my biggest fear was the revocation.” (Id. at 67.) M.A. explained that his counselor was a very

persistent person, and at that point, he was afraid to not give her what she wanted or what

she was seeming to want him to say. (Id.) When shown his recantation affidavit, M.A.

confirmed that the “pressure” he spoke of was his counselor steering him towards accusing

his father of sexual assault. (Id. at 30.)

       M.A. testified that Karen was “targeting” his father because Karen blamed Arnold for

some of M.A.’s problems, like his acting out, and viewed Arnold as a bad influence. (Id. at

14.) M.A. explained that he and his father did not have a healthy relationship historically,

and Karen viewed Arnold as a “very horrible person” and targeted him for anything that was

going on with M.A. (Id. at 43.) M.A. stated that he believed if he did not say his father sexually

assaulted him, Karen would have found a way to revoke him and put him in jail. (Id. at 45.)

When asked if it would have satisfied Karen and he would not have been revoked if he had

said it was his grandfather who sexually assaulted him, M.A. stated he believed it would have,

but she was pushing towards Arnold so much that he just gave her what he understood she

wanted to hear. (Id. at 45–46.)

       M.A. acknowledged that the affidavit contains a statement that his father’s probation

officer (“PO”) also pushed him. (Id. at 31.) M.A. testified that his father’s probation officer

was upset with Arnold for giving M.A. condoms before he disclosed the sexual assault. (Id.)

M.A. explained that the probation officer “had to find out what was going on with him,” and

“she had just asked about it, and to me that was pushing on her end as well” after he disclosed

the abuse to Karen. (Id.at 31, 48.) He stated that the probation officer did not tell him what to

say, but he felt pressured because she was a very intimidating person in general, so “anything

she asked me, I just went along with.” (Id. at 48.)


                                               26

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 26 of 56 Document 61
       M.A. also testified that he had wanted to spend more time with his father during the

time period of the alleged assaults—May 2004 to August 2005—but he was not able to

because his father was always with his girlfriend Misty and her child. (Id. at 31–33.) M.A.

stated that he was not aware that his father testified at trial that he was no longer seeing Misty

at the time of the accusations, that his grandfather testified at trial that Misty was not allowed

to spend the weekends at the residence while M.A. was there, or that Stephanie Winter

testified at trial that she was his father’s girlfriend at the time and she had only seen Misty at

the residence once or twice during that time period. (Id. at 33.)

       M.A. testified that after he disclosed the abuse to Karen, Karen called his mother and

then the police department and social services. (Id. at 15, 49, 67–68.) He stated that after this,

he no longer trusted Karen and did the bare minimum to “keep her off my back.” (Id. at 68.)

M.A. stated that his counselors did not talk much about the incidents after the original

disclosure. (Id. at 15.) M.A. stated that his mother was not upset with him about the

allegations. (Id.) He testified that the reaction from other family members to his allegations

“wasn’t always a positive one,” especially from the relatives on his father’s side. (Id. at 49–

50.) M.A. stated that he stopped getting invited to a lot of things and he “became the red-

headed stepchild of the family for awhile.” (Id. at 50.) He also stated that he had distanced

himself from the family during that period. (Id.)

       M.A. confirmed that he was worried about negative consequences of admitting that

he had lied. (Id. at 26, 40.) He explained that on top of probable revocation of his juvenile

probation, which he thought would result in going to prison, he worried about criminal

charges. (Id. at 40–41.) He stated that he got off juvenile probation in 2007 or 2008, a few

years before he signed the affidavit, and was no longer involved in the KIT program, but had


                                               27

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 27 of 56 Document 61
one other adult charge with a penalty of one year on adult probation. (Id. at 25–26.) When

asked if he ever admitted to the family that he lied, he stated that he thought about it, but “I

was still being selfish and looking out for myself and not kind of caring about what everybody

else had going on.” (Id. at 50.) M.A. explained that when he was growing up, he had the

attitude of “I'm going to do this to benefit myself no matter . . . who got in my way or who

got hurt. And then after all this, it started to change my way of thinking because I realized I

wasn’t just hurting acquaintances anymore, I was hurting and losing my whole family. And

once I was finally released from everything to where I was just on the adult probation . . . I

knew it was okay for me to finally relax and, you know, my life was no longer on the line

even though I risked -- You know, I put his life on the line.” (Id. at 50–51.) When asked if, at

the point he started to relax and know that his life was no longer on the line, he came forward

to admit that he lied about his father, M.A. replied that he did not do so right away. (Id. at

51.) He explained that he was still very focused on restarting his life and “trying to get my life

back on track.” (Id.) He had just moved 120 miles away from everybody and “everything was

finally lining up for me.” (Id.) And then he felt mentally capable of taking the next step and

correcting his life to clear his conscience. (Id.) M.A. confirmed that his supervision ended in

2008, so he was no longer at risk of revocation after that, but the affidavit was not signed until

2011. (Id.)

       M.A. confirmed that he was sixteen or seventeen at the time he alleged that his father

had sexually assaulted him and that he understood how serious an allegation it was. (Id. at

48–49.) M.A. testified that his relationship with his father “changed drastically” in response

to his allegations. (Id. at 51.) But, he testified, when his father called him from prison, he was

just trying to be the father that was more concerned about making sure M.A. was okay. (Id.)


                                               28

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 28 of 56 Document 61
When asked if he ever had any kind of conversation with his father about the accusations of

sexual assault, why M.A. was lying, the serious nature of the allegations, etc., M.A.

responded, “He never pushed me to do any of that. He just wanted to always make sure that

I was going to be okay.” (Id. at 52.) M.A. confirmed that the two of them never really talked

about the allegations, his father never asked him to admit he had lied, and he never apologized

by phone or in a letter for lying and putting his father in prison for the rest of his life. (Id. at

53, 57–58.)

        M.A. testified that it was very selfish of him to do what he did, and not a day has gone

by that he does not regret it. (Id. at 26.) M.A. stated that he is now willing to take the risk of

suffering any penalties for having admitted that he lied, whereas he was not at the time he

testified in his father’s trial. (Id. at 41.)

                          Testimony about Trial Testimony

        M.A. testified that at the time of his father’s trial, he had been between fifteen and

seventeen years old, residing with his mother and her fiancé, and on juvenile probation. (Id.

at 39, 41–42.) M.A. recalled testifying at his father’s trial about sexual assault by his father

and acknowledged that he had taken an oath to testify truthfully. (Id. at 6–8.) M.A. stated that

when he testified at his father’s trial, he was unaware that his father faced a life sentence if

convicted. (Id. at 27.)

        M.A. confirmed that the testimony he gave at trial was consistent with what he had

told his KIT counselor, but he did not believe his counselor was ever there when he testified.

(Id. at 39–40, 53.) Karen did not talk to M.A. much about his testimony in court prior to or

after it. (Id. at 15.) M.A. stated that he moved on to another counselor at that point and began

talking with him more about his program instead. (Id. at 15, 53, 54–55.)


                                                 29

          Case 2:15-cv-01524-NJ Filed 08/07/20 Page 29 of 56 Document 61
       M.A. testified that the entirety of the assaults he described in his testimony never

happened. (Id. at 9.) M.A. confirmed that he fabricated the story and stated that he regretted

his trial testimony. (Id. at 21, 23.) He explained that he did not know why he chose mutual

masturbation as opposed to some other sexual contact, and that the numbers he gave for the

number of times he was assaulted were “just random numbers that [he] pulled out of [his]

head.” (Id. at 47–48.) M.A. also stated that his testimony that his counselor was one of the

few people he trusted had been incorrect. (Id. at 31.)

       M.A. stated that he had spoken to Lila Behm before trial about recanting, but “[n]ot

more than this is what I have to do from what I was told I needed to do to get the process on

my end rolling.” (Id. at 37–38.) When asked if he ever recanted to Behm prior to his father’s

trial, he stated, “I don’t know a recantment or I’m going to do what was right.” (Id.)

       M.A. confirmed that he felt pressure from family and his father’s friends to say at trial

that this never happened, and that pressure continued for a very short period after trial. (Id. at

27–28.) M.A. explained that the whole family was hurt with the situation, but he continued

to have contact with his family and some of his father’s friends after the trial. (Id. at 28.) When

his father’s appeal began, M.A. started talking to family members about “the process of what

I knew, what I had to do,” but he did not recant to anyone at that time. (Id. at 37.) M.A.

confirmed that he never told his counselors that he lied, did not remember ever discussing it

with his father, and does not talk to his mother about any of this. (Id. at 53, 55.) He confirmed

that he did not actually recant until his father lost his appeal. (Id. at 37.)

                       Arnold’s Appeal

       M.A. confirmed that he had been hoping to testify during his father’s appeal in 2011,

but nobody contacted him and he did not contact anybody during that time. (Id. at 38–39,


                                                 30

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 30 of 56 Document 61
73.) M.A. stated that he had no clue how to contact anybody to participate in the process and

was very naive about how to go about it on his own. (Id. at 73–74.) M.A. testified that at some

point around December 2009, he authorized the release of his KIT records, but he could not

remember to whom, or how he knew to whom to release them. (Id. at 36, 73–74.) He did not

remember testifying at a court proceeding during his father’s appeal allowing them to use

those records for the purpose of the appeal. (Id. at 36.) M.A. confirmed that at the time of his

father’s appeal, he had wanted to submit an affidavit saying that he had lied at trial but also

wanted to make sure he was “going to be okay, too.” (Id. at 74.) When asked if he had ever

had an opportunity to come to court to recant, he stated he was never informed of an

opportunity to do during his father’s appeal, and that if he had been asked to come to court

prior to the evidentiary hearing to testify about his affidavit, he would have come. (Id. at 38–

39.) M.A. confirmed that he did not testify at any 2011 appeal hearing for his father, although

that was the year he signed a release for his counseling records and also the year he signed the

affidavit. (Id.)

                       The Affidavit

        M.A. confirmed that he had one of his first mental breakdowns shortly after the trial

due to regret, but he was too afraid to come forward at that point. (Id. at 53.) M.A. explained

that he decided he wanted to clear the matter up shortly before or shortly after he was released

from juvenile supervision, in 2007 or 2008. (Id. at 11–12.) He did not actually recant until his

father lost his appeal in 2011. (Id. at 37.)

        M.A. testified that he did not write the recantation affidavit himself. (Id. at 29.) The

affidavit was written by his ex-stepmother, Randi Shaw, who contacted him by phone to




                                               31

          Case 2:15-cv-01524-NJ Filed 08/07/20 Page 31 of 56 Document 61
produce the affidavit shortly after his father’s appeal was denied in 2011. (Id. at 10, 28–29,

55–56.) On direct examination, M.A. explained the context in which this occurred as follows:

       Q:      So let’s go back to -- You told Ms. Shaw over the phone about the
               contents of the affidavit. How did Ms. Shaw come to know that you --
               How did she contact you about making this affidavit?
       A:      It had been previously discussed, and then she had called me and kind
               of said this is one of the steps to take.
       Q:      Let’s go back then. You said it was previously discussed. Can you
               explain to me what you mean by that? With whom did you previously
               discuss it?
       A:      With her.
       Q:      With Randi?
       A:      Yes.
       Q:      How did that conversation occur?
       A:      I don’t know if she called me or if I called her.
       Q:      The phone call -- A phone call occurred between the two of you?
       A:      Correct.
       Q:      And there’s a discussion about an affidavit?
       A:      Yes.
       Q:      Can you tell me -- I mean, what was the content of that discussion?
       A:      To be honest, I don’t remember.
       Q:      Do you -- Why would that phone call have occurred? Why would Ms.
               Shaw have been talking to you about an affidavit?
       A:      Because I was looking to come forward and try and clear this matter up.

(Id. at 10–11.) The court asked for further clarification as follows:

       Q:      So talk to me how this affidavit came about because it was not clear
               during your direct testimony. So you had been talking to ex-wife, a Ms.
               Randi Shaw?
       A:      Correct.
       Q:      Who initiated the contact?
       A:      She had contacted me initially.
       Q:      Okay.
       A:      And she was kind of keeping me informed of what she knew was going
               on with the appeal process and stuff like that. And she felt that an
               affidavit might, you know, that would be my end of what I should have
               to do to get my statement retracted and out there.
       Q:      So as best as you can, what made Ms. Shaw -- As best as you can
               remember, what made Ms. Shaw think that you would have
               information that would be helpful to put in an affidavit?
       A:      Because it was my testimony that had put him away, so it needs to be
               my truth that comes out now to help to try and get him out.



                                               32

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 32 of 56 Document 61
          Q:      And what made -- Did you tell Ms. Shaw, prior to her reaching out to
                  you for this affidavit, you were now changing your story?
          A:      Correct.
          Q:      And how -- How did that come about is what I’m trying to understand?
          A:      As best I can remember, it was -- We were discussing – His attorneys at
                  the time were filing for the appeal and what steps I might have to take if
                  they were, you know, to contact me or if I was going to have to testify.
                  And from there, everything kind of gets a little blurry for me.

(Id. at 56–57.)

          M.A. said that the affidavit used his words, but Shaw typed them pursuant to the

phone call, although it was a couple of weeks between the phone call and the time she

produced the affidavit. (Id. at 29.) M.A. could not recall what he told Shaw prior to her writing

the affidavit, but stated that the contents of the affidavit had to be “pretty close.” (Id. at 16.)

M.A. explained that Shaw then came to Tomahawk, where he was living, and he rode with

Shaw and two witnesses to the municipal building to have the affidavit notarized. (Id. at 17.)

M.A. could not remember who the witnesses were and did not recall speaking with them

about the content of the affidavit. (Id. at 17, 29.) M.A. confirmed that he read the document

before signing it. (Id. at 10, 29.) M.A. testified that after the affidavit was signed, he let Shaw

deal with it: she took it with her and he did not know what she did with it. (Id. at 17–18, 34.)

He did not hear from her for a while, and then he got a phone call that she was deceased. (Id.

at 17.)

          M.A. stated that he has had contact of varying frequency by phone and letter with his

father since his father has been imprisoned, including phone contact around the time he

signed the affidavit in 2011. (Id. at 20, 35.) M.A. stated that his father never told him that he

needed to sign the affidavit and no one ever pressured him, threatened him, or offered him

any benefits for signing the affidavit. (Id. at 20–21.) M.A. testified that his father only asked

him about the affidavit once, to ask “if it was taken care of,” and explained that they did not

                                                  33

           Case 2:15-cv-01524-NJ Filed 08/07/20 Page 33 of 56 Document 61
talk about the case very much. (Id. at 20, 35.) M.A. stated that he did not remember if his

father ever told him to go talk to the police. (Id.) M.A. confirmed that his father had

mentioned several times that his attorney might contact him, but the only attorney he ever

heard from was the attorney representing Arnold at the evidentiary hearing. (Id. at 20, 36.)

       M.A. stated that he never tried to give the affidavit to any of the people named on the

back as copies. (Id. at 18.) He never tried to talk to ADA Elizabeth Swank, the prosecuting

attorney, or any law enforcement officers or the victim witness coordinator about it. (Id. at

18–19, 34–35.) M.A. affirmed that the only person he talked to about the recantation was

Shaw. (Id. at 18.) When asked why he had not taken an active role in making sure that his

affidavit was seen by someone, M.A. stated, “I had put my trust in hoping that it was going

to get taken care of because I was more focused on being selfish and taking care of myself”

and explained that even though he had wanted to take a more active role, he had been

focusing on getting his life back on track. (Id. at 19, 35.) He further explained that he believed

that “once this affidavit was written, that it would get into the lawyer’s hands or the

prosecutor’s hands or somebody’s hands that would then basically contact me and tell me,

okay, this is how we need to proceed with this because I’m not familiar with this process at

all. So . . . I sat back and waited and hoped to hear from an attorney.” (Id. at 74.)

       At the evidentiary hearing, M.A. stated that he had last looked at the affidavit a few

weeks before, and there was nothing in the affidavit that he felt needed to be changed. (Id. at

16.) M.A. swore to and affirmed the truth of the contents of the affidavit. (Id. at 10.) When

asked why he should be believed now, M.A. responded that he hoped and prayed people

would believe him, and affirmed he was telling the truth. (Id. at 22–23.) M.A. stated that he

wants to see his father get out of prison, not only because he deserves to be out because the


                                               34

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 34 of 56 Document 61
abuse never happened, but for the family, and he wants Arnold to be a part of his

granddaughter’s life. (Id. at 24.) M.A. testified that he would not lie to make that happen. (Id.)

       M.A. testified that if Shaw had never contacted him, he would have written the

affidavit. (Id.) He could not give an exact timeline for when he would do so, but stated, “I was

getting to that point in my life where I was comfortable. I was settled. I was becoming strong

enough mentally to do this on my own, but I had somebody there at this point to kind of

guide me along the way.” (Id. at 74–75.) M.A. explained that there is a difference between

being comfortable mentally to do what is right, and being mentally able to handle it. (Id. at

75.) M.A. stated that mentally he is prepared to take this “head on.” (Id.) “Whether I end up

locked up or if I end up institutionalized again, this is what I am going to do until this situation

is taken care of. Because it’s what needs to be taken care of not for myself, not for my child,

but it needs to be taken care of for him because he needs to be out because he doesn’t deserve

to be there anymore.” (Id.) M.A. confirmed that he never thought his father deserved to be in

prison. (Id.) M.A. testified that he loves his father and never wanted him to go to prison. (Id.

at 33.) He stated that he feels guilt every day associated with his trial testimony and with his

father being in prison. (Id. at 34.) He stated that the guilt would be the same whether the

accusations were true or false. (Id.)

                       Mental Health

       M.A. testified that he currently suffers from depression, although he is not in

counseling for it and does not take medication for it. (Id.) M.A. explained that he has had

signs of depression throughout his life, but his depression worsened after his father’s trial and

he started drinking. (Id. at 60.) He stated that he attempted to take his life several times and

was institutionalized in a mental health facility each time. (Id.) M.A. explained that “the


                                                35

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 35 of 56 Document 61
whole process itself” has placed a very big mental strain on him and he has had several

breakdowns over it. (Id. at 19.) M.A. explained as follows:

       Q:      When you say you’ve had several breakdowns, what is the cause of
               those breakdowns?
       A:      A lot of it -- It all kind of started when this process started to really take
               a roll, change. And just the mental stress of everything, and I started
               drinking. And mixing that with my depression, I was institutionalized
               three times in the last year-and-a-half.
       Q:      If I could just clarify that. What do you mean by the process, Mr.
               Arnold? What is the process you’re talking about?
       A:      The hearing was -- I was starting to hear from people about the court
               dates and things were starting to move along compared to when I
               signed the affidavit and heard nothing for I don’t remember how long.

(Id. at 19–20.) M.A. explained further that when he heard about the evidentiary hearing, it

caused him to be institutionalized. (Id. at 34, 59.) About two months before the evidentiary

hearing, he had gone to a bar and drunk very heavily and ended up sitting in his kitchen with

a gun to his head until the Lincoln County Sheriff’s Department came in and dragged him

out of his house and placed him under involuntary commitment for four days. (Id. at 59.)

               Testimony of Karen B.

       Karen B., M.A.’s former counselor from the KIT program, testified by video

deposition. Karen testified that she did not remember M.A., only his name. (Evidentiary

Hearing (May 13, 2019) Ex. 5 at 4.) Karen testified that during the relevant time she was a

social worker and coordinator of the KIT program. (Id.) Karen testified that the KIT program

was designed to “help kids who hurt other kids in a sexual way.” (Id. at 15.) KIT was not a

residential program; the juveniles lived at home, in shelter care, or in group homes. (Id. at 35.)

Participation in KIT was court-ordered. (Id. at 17.) Karen provided the juveniles with group

treatment and some individual sessions. (Id. at 4.) Her role was not to discover rule violations




                                                 36

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 36 of 56 Document 61
or enforce rules but to help the child understand why they chose to harm another child. (Id.

at 36.)

          Karen confirmed that if a juvenile disclosed a rule violation, depending on the

violation, she would report it to the juvenile’s social worker. (Id. at 6.) However, she did not

have authority to place juveniles in detention or to revoke their supervision. (Id. at 6–7.) Karen

testified that she never used the threat of detention to force participation in counseling. (Id. at

7.) Her approach, rather, was to develop a “therapeutic alliance” where she gains the

juvenile’s trust to “have the ability to hear and listen and help.” (Id.) Karen testified that if she

suspected that a juvenile was a victim of a sexual assault, she would approach the matter

“gingerly.” (Id. at 7.) Although she would not ignore it, she would wait for the child to tell

her. (Id. at 8.) She testified that if the child was guarded or unwilling to disclose, she would

not push the issue with them. (Id.) She testified that she would never suggest to the child that

someone in particular had victimized them or that they were victimized in a certain manner

or with a certain type of contact. (Id. at 8–9.)

                 Testimony of Mark L. Goldstein

                        Assessing Child Allegations of Abuse

          Dr. Mark L. Goldstein, a child psychologist retained by Arnold, testified that children

may make false allegations of abuse. (Evidentiary Hearing (May 13, 2019) Tr. at 15, Docket

# 55.) Goldstein confirmed that the research he relied on concluded that false reports share

some common characteristics, such as lack of detail and an inappropriate emotional response.

(Id. at 45.) Goldstein testified that false disclosures are especially prevalent in child custody

and post-child custody incidences, where one parent might coach the child and make threats

if the child does not say what the parent tells them to. (Id. at 20–21.)


                                                   37

           Case 2:15-cv-01524-NJ Filed 08/07/20 Page 37 of 56 Document 61
       When asked what he might look for during an interview with a child for possible signs

that there might be a false allegation, Goldstein pointed to three major factors. (Id. at 15–16.)

First, Goldstein explained that children who are disclosing truthfully are typically consistent

with major facts, but frequently inconsistent with minor facts. (Id.) When a child is consistent

with minor facts, it raises suspicion that they have been coached. (Id. at 16.) Goldstein

explained that an example of a major fact would be that the assault occurred or that it involved

masturbation versus intercourse, while a minor fact would be something like the day or time

it had occurred. (Id. at 17, 63.)

       Second, Goldstein explained, he looks for language that is not appropriate from the

child, for example, vocabulary that would not be typical of that age or that child’s

developmental stage. (Id. at 16.) Goldstein also explained that he looks for other things that

are developmentally inappropriate—for example, a young child remembering details of abuse

she said had happened when she was two, while it is neurologically impossible for her to have

such memories from such a young age. (Id. at 17.) This indicated coaching. (Id.)

       Third, Goldstein looks at emotionality. (Id. at 16.) Goldstein explained that it is a

common mistake to think that a child who has been abused will have a lot of emotion attached

to their disclosure—in fact it is the opposite. (Id.) Children or adolescents who are being false

typically show a lot of emotionality, whereas children who have actually been abused have

what is called “flat affect” or a lack of reactions; they attach very little emotionality to it. (Id.

at 16, 64.)

       Goldstein explained that there is a significant difference between a young child and an

adolescent (ages 12/13 through 18/19) when it comes to falsely reporting incidences of sexual

abuse. (Id. at 17–18.) Young children will falsely disclose at times, but the literature says it is


                                                 38

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 38 of 56 Document 61
fairly infrequent, at the most 5 or 10% percent of the time. (Id. at 18.) With adolescents, the

literature says the incidence of false disclosure is as high as 30 to 35% percent. (Id.) In other

words, the literature suggests significantly higher incidences of false allegations from

adolescents than from younger children. (Id.) Goldstein explained that younger children tend

to be more honest and rules-oriented generally, whereas adolescents display more

oppositional kinds of behavior that results in telling untruths. (Id. at 18–19.) Goldstein also

explained that adolescents more commonly have “pseudo memory,” i.e. they think they

remember something in a particular way but do not necessarily remember it that way. (Id. at

19.)

       Goldstein explained that several factors might motivate a child to make a false

accusation. (Id. at 21.) Goldstein stated that the first is anger. (Id.) Goldstein also stated that

the presence of emotional and/or behavioral problems can contribute to the incidence of false

disclosures. (Id. at 19.) Goldstein explained that children with emotional and especially

behavioral issues often have some level of oppositional behavior. (Id. at 21.) They may have

been in the court system themselves, be acting out at school, be in a Behavior Disorder

Program at school, and/or been in a residential program and been labeled juvenile

delinquents. (Id. at 21–22.) Goldstein explained that because of that oppositionality, these

adolescents have a greater tendency to lie or deceive. (Id. at 22.) On the other hand, Goldstein

confirmed that individuals who truly are victims of sexual assault surely have behavioral and

emotional problems, and that individuals with behavioral and emotional problems are

possibly more vulnerable to sexual abuse. (Id. at 38–39.)

       Goldstein also stated that a child might be motivated to make a false accusation if the

child has heard or witnessed someone else or been aware of someone else who has been


                                                39

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 39 of 56 Document 61
sexually abused, “almost as a means of getting attention,” consciously or unconsciously; a

kind of “copycat effect.” (Id. at 21, 22.) Goldstein explained that attention by itself is another

possible reason why a child would falsely accuse. (Id. at 21.)

       Goldstein explained that professionals may not be good at detecting false reports. (Id.

at 22.) Psychologists, police officers, FBI [agents], and CIA analyists are no better than the

average person at assessing truth versus untruth, and it is no better than chance. (Id. at 22–

23.) Goldstein also confirmed that mental health professionals, judges, and child protective

service workers are likely to believe child sexual assault allegations, which leads to a

“confirmatory bias” during interviews. (Id. at 23.) The interviewer goes in with the belief, not

necessarily conscious, that the child was abused, and then the interviewer questions in such a

way as to validate that conclusion. (Id.) Goldstein explained that if you ask questions a certain

way, children assume you want a certain answer from them, and this will contribute to the

likelihood of a false allegation. (Id.) Goldstein stated that it is sometimes possible to know by

reviewing an interview of a child whether an interviewer has contributed to the false

allegation, as some that are so flawed that it leads to the conclusion that the interviewer was

clearly influencing the child. (Id. at 23–25.) On the other hand, Goldstein clarified that if a

child is asked leading questions during an interview, it does not necessarily make the interview

inherently unreliable. (Id. at 46.)

       Goldstein confirmed that the false allegation rate is between 5 and 35%, and that range

can be attributed to a multitude of factors, including that not all researchers define false

allegations the same way. (Id. at 42–43.) Goldstein explained that some researchers include

unintentional false allegations or misunderstandings and false suspicions within that

definition, but those are not present in this case. (Id. at 43.) False allegations may also be


                                               40

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 40 of 56 Document 61
attributed to adults alleging that the child has been sexually assaulted, which is also not

present in this case. (Id.) Goldstein stated that he was not aware of any research about false

allegations by adolescent males of sexual assault by a father where there is no on-going

custody or visitation dispute. (Id.)

       Goldstein confirmed that the adolescent group had the highest rate of false disclosure,

but clarified that that included both child abuse and child sexual abuse, and he could not recall

if the study broke down between the two. (Id. at 43–44.)

       Goldstein stated that the literature supports that it is statistically harder for males to

report sexual abuse than females, harder for males to report same-sex sexual assault than to

report opposite-sex sexual assault, and harder to report sexual assault by family members. (Id.

at 62–63.) Goldstein confirmed that disclosure by young children tends to be more accidental,

while disclosure by adolescents tends to be more purposeful. (Id. at 62.)

                       Assessing Recantations of Child Allegations of Abuse

       Goldstein stated that there are no studies on adults recanting allegations of sexual

abuse that allegedly occurred when they were adolescents. (Id. at 62.) Goldstein stated for

recantations of childhood sexual abuse generally it is not uncommon for there to be a

recantation, and then a retraction of a recantation, so there is nothing inherently reliable about

a recantation. (Id. at 47.)

       Goldstein agreed that one reason someone could retract a statement of abuse would

be because of family pressure to do so, but there is minimal research on that. (Id. at 56–57.)

Goldstein stated that two major reasons people recant are falsity of the statement, and guilt,

which may come shortly thereafter or many years later. (Id. at 57.) Goldstein cited to an article

whose name and author he could not recall stating that recantation of a false disclosure often


                                                 41

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 41 of 56 Document 61
happens after the person has maturated, married, had a family, and then is living with this

guilt, and typically recants to their own counselor or therapist. (Id.) Even when the sexual

assault did occur, the person may feel guilty “and now they’re living with it and it’s eating

them up.” (Id.) Goldstein was not aware of any work in this subgroup on gender breakdown

or on what role the passage of time plays. (Id. at 58.)

                         M.A.’s Allegations and Recantation

       Goldstein clarified that he was not asked to provide an opinion as to whether M.A.

was telling the truth and was unable to make that assessment. (Id. at 29.) Goldstein confirmed

that he reviewed the Criminal Complaint, the State’s Motion to Introduce Expert Testimony,

Huebner’s testimony at trial, M.A.’s testimony at trial, M.A.’s recantation, and M.A.’s

testimony at the evidentiary hearing before this Court, and he interviewed M.A. on March

29, 2019. (Id. at 32.)

       Goldstein confirmed that he conducted a telephone interview of M.A. “to hear what

he had to say,” and in particular to hear why he suddenly recanted after all these years, to see

whether it was possibly a false disclosure and what M.A.’s reasons were for recanting. (Id. at

28.) Goldstein stated that M.A. told him he was angry at his dad, that he was in a group that

had brought up sexual abuse, and he felt that the counselor pushed him to accuse his father.

(Id. at 31.) Goldstein stated that M.A. said he felt that if he did not testify he might get put

back in detention. (Id.) Goldstein did not review the trial testimony and agreed that he had a

limited understanding of the facts of the recantation. (Id. at 33–34.)

       Goldstein testified that some things from his interview with M.A. were consistent with

what the research shows about possible false allegations. (Id.) First, Goldstein pointed out

that M.A. was a troubled young man at the time with some behavioral and emotional


                                                 42

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 42 of 56 Document 61
problems and involved in the court system. (Id.) Second, M.A. said he had been angry at his

father because he would come for weekends at his grandparents’ home expecting to spend

time with his dad, and his dad would be mostly off with his girlfriend. (Id. at 30.) Third,

Goldstein stated that M.A. shared with him how his mother would badmouth his father all

the time, which can create negative feelings towards the father. (Id.) Goldstein clarified that

his forty-year experience in this field suggest that those sorts of negative feelings may

contribute to false allegations, but there is nothing in the literature on it. (Id.)

        Goldstein agreed that it is not uncommon for an abuse victim to be angry with his or

her perpetrator, and admitted that he had seen in his practice the internal struggle with sexual

assault victims loving their perpetrator when it is a close family member but being angry about

the abuse at the same time. (Id. at 39–40.) Goldstein agreed that the research shows that when

a child reaches the age of ten, he is no more impressionable than an adult. (Id. at 42.)

Goldstein confirmed that he saw in the Criminal Complaint that M.A. disclosed in some

detail, but did not recall reading that M.A. had a very flat, matter-of-fact type of disclosure.

(Id. at 46.) Goldstein confirmed that this would support that the initial disclosure was true.

(Id.)

        Goldstein stated that M.A. talked about feeling guilty, and stated that if someone feels

guilty and is sitting on that guilt for a long time, “sometimes it breaks forward when somebody

does something about it.” (Id. at 30–31.) Goldstein stated that the nervousness and fear of

repercussions that M.A. expressed about the affidavit could possibly be because the

recantation is false. (Id. at 47–48.)

        Goldstein explained that his review of the literature disclosed that adolescents are the

highest group by far of false disclosures. (Id.) Goldstein testified that there is not a body of


                                                 43

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 43 of 56 Document 61
literature on recantation for adolescents, and M.A.’s recantation came as an adult, “so it’s

different all together.” (Id. at 61.) He admitted that some of the literature he relied on for his

report to the court may not have been directly on point. (Id. at 50–51.)

       Goldstein explained that it is difficult to ascertain the truth of a recantation that comes

many years after the false disclosure because one must rely upon the word of the individual

at that time without any data—unless, of course, somebody else comes forth as an external

source, says it never happened, and admits to coaching the person, which Goldstein testified

is unlikely to happen. (Id. at 58–59.) Goldstein admitted that there is no scientific instrument

one can apply to the person who has made the accusation to validate whether the retraction

is true or false. (Id. at 59.) Goldstein stated that there is no list of factors that can compare the

original accusation or testimony to the current position that can help evaluate the conflicting

positions in this case, as too many years have transpired. (Id.)

       Goldstein stated that he read M.A.’s testimony from trial several months prior and

could not evaluate whether it was consistent or inconsistent with being a victim of sexual

assault. (Id. at 59–60.) He reiterated that there were factors that were consistent with it being

a false allegation: M.A. was a troubled young man, he was angry with his father for not

spending enough time with him,, his mother bad-mouthed his father, and he was pushed by

the counselor. (Id.) When asked if there were factors supporting the opposite conclusion,

Goldstein stated that he did not recall seeing this but if there were small inconsistencies in his

trial testimony, or if he displayed a lack of emotionality, then that would suggest that maybe

he was being truthful. (Id. at 60–61.) He also indicated that the fact that a relative of some

kind, perhaps his father’s ex-wife, helped him with the affidavit, might be a factor suggesting

the recantation was false. (Id. at 61.)


                                                 44

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 44 of 56 Document 61
                                         ANALYSIS

      1. Legal Standard

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C. §

2254, governs this case. Under AEDPA, habeas petitions challenging state court confinement

are subject to the statute of limitations set forth in 28 U.S.C. § 2244. That section provides

that “[a] 1–year period of limitation shall apply to an application for a writ of habeas corpus

by a person in custody pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1).

There is no dispute that Arnold filed his habeas petition beyond the one-year time limit.

Consequently, Arnold’s petition is barred as untimely unless he can establish that he qualifies

for an exception to the time limit. Arnold invokes the actual innocence exception.

       Actual innocence can be an equitable exception to the limitations period for a habeas

action. Arnold, 901 F.3d at 836. Schlup v. Delo, 513 U.S. 298 (1995) provides the framework

for evaluating claims of actual innocence as a gateway to review of a habeas petition that

would otherwise be untimely. Id. To overcome a petition’s untimeliness, “a claim of actual

innocence must be both credible and founded in new evidence.” Id. (citing Schlup, 513 U.S.

at 324). Credibility requires that the claim “have the support of ‘reliable evidence—whether

it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence.’” Id. (citing Schlup, 513 U.S. at 324). The evidence must also be “new,” i.e., it was

not before the previous trier of fact. Id. at 836–37 (citing Schlup, 513 U.S. at 324; Gladney v.

Pollard, 799 F.3d 889, 896, 898 (7th Cir. 2015)). The burden is on the petitioner to show that

“‘it is more likely than not that no reasonable juror would have found him guilty beyond a

reasonable doubt’” in light of the new evidence. Id. at 837 (quoting Schlup, 513 U.S. at 327).




                                              45

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 45 of 56 Document 61
       In evaluating a claim of actual innocence, the court makes a comprehensive

assessment that considers any reliable evidence probative of the petitioner’s innocence or

guilt, even evidence that was previously excluded or that would be excluded under the rules

of evidence at trial. Id. (citing Schlup, 513 U.S. at 327–28). The court does not “determine

independently what the petitioner likely did or did not do”; rather, it “assess[es] the likely

impact of the new evidence on reasonable jurors.” Id. (citing Schlup, 513 U.S. at 868). Any

delay or lack of diligence by the petitioner in pursuing his claim of actual innocence is not a

bar to the claim, but it is one factor the court may consider in assessing the claim’s merits. Id.

(citing McQuiggin v. Perkins, 569 U.S. 383, 388–400 (2013)).

      2. Application to This Case

       As evidence of his actual innocence, Arnold proffers M.A.’s recantation affidavit and

the evidence produced at the evidentiary hearing. (Docket # 56.) Because the affidavit and

the testimony from the evidentiary hearing were not previously presented to the jury, they are

“new” evidence under Schlup. See Arnold, 901 F.3d at 838. The questions, then, are whether

this new evidence is reliable, and whether it is more likely than not that no reasonable juror

would convict Arnold in light of the totality of the evidence.

               2.1    Reliability of New Evidence

       Courts look upon recanted testimony with great suspicion, making it highly unlikely

to meet the demanding Schlup standard. See, e.g., Kirkman v. Calloway, No. 14-CV-2398, 2019

WL 1572492, at *9 (N.D. Ill. Apr. 11, 2019) (remarking that “the Court is skeptical of

recanted testimony submitted years after the trial” (citing Herrera v. Collins, 506 U.S. 390, 392,

417 (1993))), aff’d sub nom. Kirkman v. Thompson, 958 F.3d 663 (7th Cir. 2020). Beyond courts’




                                               46

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 46 of 56 Document 61
general skepticism attached to recantations, there are several features of M.A.’s recantation

that undermine its reliability.

       First, M.A.’s 2011 recantation affidavit was generated three years after Arnold’s jury

trial. At trial, M.A.—then seventeen years old—testified about events that occurred years

earlier, when he was thirteen and fourteen years old. A reasonable juror could credit M.A.’s

trial testimony as more accurate because it was closer in time to the incidents.

       Second, the timing of M.A.’s affidavit brings its reliability into question. M.A. testified

that Shaw—Arnold’s ex-wife with whom he stayed on good terms—called him shortly after

Arnold lost his direct appeal in 2011. (Docket # 43 at 10–11, 28–29, 55–57.) M.A. testified

that Shaw had been keeping him informed of what was going on with Arnold’s appeal and

he had told her that he was changing his story. (Id.) Shaw informed him over the phone that

he would need an affidavit to get his statement “retracted and out there.” (Id. at 56.) A week

after Arnold lost his appeal, M.A. signed the recantation affidavit. Tellingly, eight months

earlier, M.A. had appeared at a court hearing during Arnold’s direct appeal. (Docket # 45-5.)

Although M.A. did not testify at that hearing, M.A. did speak to the judge on the record

confirming that he had spoken to the prosecutor prior to the hearing. (Id. at 2–5.) At no point

before, during, or after that hearing did M.A profess Arnold’s innocence to the judge, defense

attorney, or prosecutor. A reasonable juror could question why M.A. did not take the

opportunity while in court in 2011 to reveal his father’s innocence rather than waiting until

he lost his appeal months later.

       Third, and more damaging than the delay and the timing of the affidavit, is the fact

that M.A. himself never initiated steps to exonerate his father. By M.A.’s account, the

recantation affidavit was entirely the product of Shaw’s initiative. As discussed above, it was



                                               47

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 47 of 56 Document 61
Shaw who initiated the contact after Arnold lost his direct appeal. It was Shaw who drafted

the affidavit. It was Shaw who picked up M.A., procured two witnesses, drove them all to the

notary for signing, and took the affidavit with her afterward. M.A. further testified that after

the affidavit was signed, he had nothing to do with it and did not know what Shaw did with

it. (Docket # 43 at 17–18, 34.) A reasonable juror could conclude that if M.A. had actually

fabricated the allegations and wanted to exonerate his father, he would have initiated the

affidavit himself or shown at least some interest in what happened with it after he signed it.

       Just as M.A. did not initiate or take responsibility for the affidavit in 2011, he took no

steps in the following years to clear his father’s name. Even M.A.’s testimony at the

evidentiary hearing was not the product of M.A.’s own initiative but the result of his father’s

habeas attorney contacting him years later. (Docket # 43 at 20, 23.) Furthermore, this

opportunity to clear his father’s name appears to have caused M.A. much emotional distress.

M.A. testified that after he learned that he would be asked to testify at the evidentiary hearing,

he suffered a severe deterioration in his mental health which culminated with him putting a

gun to his head and eventually being placed in involuntary commitment. (Id. at 59.) A

reasonable juror could conclude that M.A.’s emotional turmoil indicated that M.A.’s

recantation was false and the allegations against Arnold true. Indeed, Arnold’s own expert

witness testified that the nervousness and fear that M.A. expressed about the affidavit could

be attributable to the falsity of the recantation. (Docket # 55 at 47–48.)

       M.A. offers no coherent narrative to explain the delay in generating the recantation

affidavit. M.A. primarily testified that he did not come forward to clear up his father’s

conviction because while he was on juvenile supervision he feared the consequences,

including imprisonment if he admitted to lying. (Docket # 43 at 11–12, 26, 40–41, 53.)



                                               48

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 48 of 56 Document 61
However, M.A. testified that he was released from juvenile supervision in 2007 or 2008, yet

he did not sign the recantation affidavit until 2011. M.A. also testified that after he completed

juvenile supervision, he needed time to get mentally fit before he could admit that he had lied

(id. at 51), but what efforts did M.A. initiate after he was discharged from supervision and

purportedly felt mentally able to clear his father’s name?

       In all, the timing of the recantation affidavit and M.A.’s lack of initiative in seeking to

exonerate his father seriously undermine the reliability of the evidence. They would likely

indicate to a reasonable juror that M.A.’s eventual recantation was not the product of his

father’s innocence, but of complicated family dynamics. Years of family pressure reveal

themselves in the trial transcript and M.A.’s testimony at the evidentiary hearing. At trial,

M.A.’s great-aunt testified that family members had made appointments for M.A. to go talk

to the defense investigator, which he never kept. (Jury Trial Tr. 522–24, Docket # 31-3 at 99–

101.) Behm testified that she asked M.A. if he would go see the investigator if she went with

him, and M.A. said yes. (Jury Trial Tr. 523, Docket # 31-3 at 100.) Behm stated that she

made the appointment, but M.A. called to tell her he could not make it because he had a

doctor’s appointment. (Id.) She indicated that she knew M.A. had been reluctant to contact

the defense investigator and never went to the appointments family members set up because

he always had something else to do. (Jury Trial Tr. 528, Docket # 31-3 at 105.) At trial, M.A.

testified that the reaction of relatives to his accusation was not always positive, especially on

his father’s side. He testified that he stopped getting invited to a lot of things and he became

the “red-headed stepchild of the family for a while.” (Docket # 43 at 50.) At the evidentiary

hearing, M.A. testified that Shaw kept him abreast of his father’s appeal and told him that he

would need to retract his story and “get it out there” (Docket # 43 at 10–11, 56–57), which



                                               49

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 49 of 56 Document 61
he did not do until Shaw essentially did it for him. M.A. testified that his father did not

pressure him, but admitted that even his father asked him once if the affidavit had been taken

care of. (Id. at 20–21.) It would not be a bridge too far to conclude that, with Arnold serving

a term of imprisonment for life, some form of family pressure on M.A. never entirely

dissipated.

       Even crediting M.A.’s testimony that his father and family members did not directly

pressure him to recant, other familial motives to recant are evident in the record. At trial,

M.A. testified that he loved his father and that he wanted him to get help. (Jury Trial Tr. 218–

19, Docket # 31-2 at 28–29.) From this testimony, a reasonable juror could conclude that

M.A. never wanted his father to go to prison, not because the sexual assault did not occur,

but because he loved his father. At the evidentiary hearing, M.A. confirmed his love for his

father and, importantly, admitted that he did not know at the time of the trial that his father

faced life in prison if convicted. (Docket # 43 at 27, 33.) From this testimony, combined with

M.A.’s testimony about his feelings of guilt over his father’s imprisonment (id. at 34), a

reasonable juror could discount M.A.’s recantation as a product of post-trial awareness that

his father would be in prison for the rest of his life, especially after Arnold lost his direct appeal

in 2011. Furthermore, Dr. Huebner testified that the percentage of recantations because the

abuse allegations are not true is small; more commonly, an individual recants due to external

pressure or awareness of the consequences of having disclosed the abuse. (Jury Trial Tr. 360,

Docket # 31-2 at 170.) A reasonable juror could conclude that such is the case here, further

undermining the reliability of M.A.’s affidavit and recantation at the evidentiary hearing.




                                                 50

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 50 of 56 Document 61
               2.2    Totality of the Evidence

       M.A.’s recantation must be assessed in the full context of his original disclosure and

trial testimony to determine if a reasonable juror would still find Arnold guilty beyond a

reasonable doubt. Even in light of the new evidence, a reasonable juror is likely to find M.A.’s

trial testimony credible.

       M.A.’s primary explanation for having falsely accused his father is that his counselor

pressured him, but he also testified at the evidentiary hearing that his counselor did not coach

him on any of the details of his accusation and was not present when he was interviewed by

the police or the prosecutor or when he testified at trial. (Docket # 43 at 39–40, 53.) It was

the evidence from trial, not anything M.A. told his counselor, that the jury found to have

credibly proven sexual assault. Additionally, M.A.’s trial testimony showed a pattern of

disclosure that was largely consistent with Dr. Goldstein’s review of the scientific literature

about truthful disclosures by adolescents of sexual assault. Specifically, as described above,

Dr. Goldstein testified that it is statistically harder for males to report sexual abuse than

females, harder for males to report same-sex sexual assaults than to report opposite-sex sexual

assaults, and importantly, harder to report assaults by family members. (Docket # 55 at 62–

63.) At trial, M.A. testified that he felt hurt and scared that his own father sexually assaulted

him and that he had waited many months to disclose the abuse because he was afraid people

would think he was gay, he was afraid of losing family relationships, and he just did not feel

comfortable. (Jury Trial Tr. 206, 212, 214; Docket # 31-2 at 16, 22, 24.) Other aspects of

M.A.’s trial testimony were consistent with the experts’ descriptions of truthful disclosures,

too: M.A.’s inconsistency with some minor details; difficulty in remembering the exact

number of times that the assaults occurred; his seeming lack of emotion while testifying; his



                                               51

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 51 of 56 Document 61
purposeful rather than accidental disclosure; his disclosure to a counselor he had grown to

trust rather than to a family member; and his conflict over loving his father and wanting the

abuse to stop. These features of M.A.’s disclosure and trial testimony, which he admits were

not coached by his counselor, would gravely undermine a reasonable juror’s belief that his

trial testimony was false.

       Beyond M.A.’s own testimony, the other evidence introduced at trial would not alter

a reasonable juror’s assessment that M.A.’s trial testimony was more credible than his

recantation. Two witnesses, Behm and Augsburger, both testified at trial that M.A. had

denied the allegations against Arnold. However, Behm was Arnold’s aunt and Augsburger

one of Arnold’s closest friends; a juror could discount their testimony as fabricated or

embellished due to their loyalty to Arnold. A reasonable juror could also conclude that M.A.

had made these statements, but had done so only to appease these individuals. Indeed, by

both Behm’s and Augsburger’s accounts, M.A. did not spontaneously recant, but made these

statements in the context of the adults probing him for information. (Jury Trial Tr. 505, 523;

Docket # 31-3 at 82, 100.) A reasonable juror could conclude that even if M.A. did deny the

assaults to Behm and Augsburger, the denials were the product of a desire to avoid

embarrassment and blame or to avoid hurting his family and friends. This narrative is

supported by M.A.’s apparent resistance to his family’s urging that he recant before trial;

Behm described how M.A. would agree to family members’ urging to meet with defense

investigator to tell the “truth,” but never actually do it. (Jury Trial Tr. 522–24, 528; Docket #

31-3 at 99–101, 105.) And in the end, M.A. steadfastly maintained at trial that Arnold sexually

abused him and denied recanting. M.A. testified at trial that he had not recanted “[b]ecause

it did happen and I wasn’t going to lie about it because if I would have said it didn’t happen



                                               52

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 52 of 56 Document 61
and then I couldn’t have went on knowing that it did happen and nothing goes on about it.”

(Jury Trial Tr. 274, Docket # 31-2 at 84.)

       A reasonable juror could also find Arnold guilty despite the fact that M.A. did not note

Arnold’s genital piercings or tattoos at trial. A reasonable juror could conclude, for example,

that M.A. masturbated Arnold without touching the piercings. Similarly, a reasonable juror

could credit M.A.’s testimony that he was uncomfortable when he spoke with the detective

and that is why he went along with the higher number of sexual assaults. Perhaps more

compellingly, a reasonable juror could determine that both of those details are the kinds of

details that the experts testified victims might not mention or recall even though they maintain

that the sexual assaults occurred.

       Finally, in considering the totality of the evidence, it is worth noting that Arnold

testified at trial that M.A.’s accusations hurt him a lot and that he was shocked by them. (Jury

Trial Tr. 572–73, Docket 31-3 at 149–50.) Yet M.A. testified at the evidentiary hearing that

in all this time, Arnold never asked M.A. why he fabricated such allegations against him or

encouraged him to deny the assaults. A reasonable juror could find Arnold’s failure to broach

the subject with M.A. difficult to reconcile with Arnold’s claim of actual innocence.

       There is, of course, another possible narrative: that M.A. lied at trial and his

recantation is truthful. Dr. Goldstein testified to several factors that might contribute to a false

disclosure that a juror could find relevant to M.A.’s case. M.A. was a deeply troubled

adolescent; Goldstein testified that adolescents may display oppositional behavior including

false sexual assault allegations, and more so when there are emotional and behavioral

problems. (Docket # 55 at 18–19, 21.) M.A. claims now that he falsely accused his father out

of anger; Goldstein testified that an angry child might seek retribution against a parent by



                                                53

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 53 of 56 Document 61
falsely alleging sexual abuse. (Id. at 21.) M.A. testified at trial that he had spoken with another

child who had reported sexual abuse to a counselor in the KIT program before he reported to

his own counselor (Jury Trial Tr. 212–13, Docket # 31-2 at 22–23); Goldstein reported that

some adolescents may falsely disclose sexual abuse to seek attention after learning that a peer

has done so (Docket # 55 at 21–22). Viewing this new evidence and M.A.’s recantation in

light of the entire record, it is possible that a reasonable juror could acquit Arnold.

       However, it is not enough to meet the demanding Schlup standard that a reasonable

juror could credit the new evidence and acquit Arnold. Arnold must show that it is more

likely than not that no reasonable juror could convict him. For all the reasons discussed above,

Arnold has not met that burden.

                                        CONCLUSION

       Arnold’s conviction was based exclusively on M.A.’s testimony. Accordingly, as

Arnold correctly points out, there is no objective proof of innocence that Arnold can offer.

However, while in some instances a victim’s recantation might be compelling and sufficient

evidence of innocence, in light of a full review of all the evidence in this case, I conclude that

a reasonable juror could find M.A.’s recantation affidavit unreliable and his testimony at the

evidentiary hearing unpersuasive, believe that M.A.’s trial testimony was truthful, and find

Arnold guilty beyond a reasonable doubt. Because Arnold fails to show that it is more likely

than not that no reasonable juror would have found him guilty in light of the new evidence,

he has not met the actual innocence exception and the untimeliness of his petition requires

dismissal. Accordingly, I need not address Arnold’s stand-alone claim of actual innocence.




                                                54

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 54 of 56 Document 61
                           CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue or

deny a certificate of appealability “when it enters a final order adverse to the applicant.” A

certificate of appealability may issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing

of the denial of a constitutional right, the petitioner must demonstrate that “reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were ‘adequate to deserve encouragement

to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle,

463 U.S. 880, 893, and n.4 (1983)).

       When issues are resolved on procedural grounds, a certificate of appealability “should

issue when the prisoner shows, at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.” Id.

Each showing is a threshold inquiry; thus, the court need only address one component if that

particular showing will resolve the issue. Id. at 485.

       Here, I find that the issues raised by Arnold’s habeas petition deserve encouragement

to proceed further. Accordingly, I will grant a certificate of appealability to encourage

development of these issues.




                                                55

         Case 2:15-cv-01524-NJ Filed 08/07/20 Page 55 of 56 Document 61
                                       ORDER

      NOW, THEREFORE, IT IS ORDERED that the Respondent’s motion to dismiss

(Docket # 13) is GRANTED.

      IT IS FURTHER ORDERED that Arnold’s petition for a writ of habeas corpus

(Docket # 1) is DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is GRANTED.

      IT IS FURTHER ORDERED that this action is DISMISSED.




      Dated at Milwaukee, Wisconsin this 7th day of August, 2020.


                                               BY THE COURT:

                                               s/Nancy Joseph____________
                                               NANCY JOSEPH
                                               United States Magistrate Judge




                                          56

       Case 2:15-cv-01524-NJ Filed 08/07/20 Page 56 of 56 Document 61
